IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF DISCIPLINE OF                         No. 85435
                  ANDREW WASIELEWSKI, BAR NO.
                  6161

                  IN THE MATTER OF DISCIPLINE OF                         NO. 85436
                  ANDREW WASIELEWSKI, BAR NO.
                  6161
                                                                              MED
                                                                              OCT 3 1 202Z
                                                                              ELaABe  A. Br: OWN
                                                                                  FA PREMF. COU

                                                                                DEP TY CLEM%

                       ORDER OF TEMPORARY SUSPENSION AND REFERRAL TO
                               SOUTHERN NEVADA DISCIPLINARY BOARD
                              Bar counsel has filed two petitions under SCR 111(4) to inform
                  this court that Nevada-licensed attorney Andrew Wasielewski has been
                  convicted of misdemeanor offenses for theft and disorderly conduct.'
                  Wasielewski reported the convictions to the State Bar as required by SCR
                  111(2).    Docket No. 85435 concerns Wasielewski's conviction for
                  misdemeanor theft after he made unauthorized charges on a client's credit
                  card over an eight-month period without having provided any legal services
                  and despite having been removed as counsel by the court.2 Docket No.
                  85436 concerns his conviction for misdemeanor disorderly conduct after he




                        'Although both convictions were based on nolo contendere pleas, they
                  constitute "convictions" for purposes of SCR 111. See SCR 111(1).
                        2The offense was originally charged as a felony, but per negotiations,
                  Wasielewski agreed to plead no contest to theft, less than $650. He was
                  convicted and ordered to pay $20,000 in restitution, which he has since paid.
SUPREME COURT
      OF
    NEVADA


Op I947A 4.101.
(
                                                                              zz_ 3 ui R-
transferred roughly $17,000 from an elderly client's trust account into his
own bank account.3
             The crimes for which Wasielewski has been convicted are

serious under SCR 111(6) because they involve theft, misappropriation, and
improper conduct as an attorney. Therefore, a temporary suspension is
                                                                          d
required under SCR 111(7) and referral to a disciplinary board is require
under SCR 111(8).        Accordingly,       we    temporarily suspend Andrew

Wasielewski from the practice of law in Nevada and refer this matter to the

Southern Nevada Disciplinary Board for proceedings before a hearing panel
in which the sole issue to be determined is the extent of the discipline to be
imposed." See SCR 111(8).
             It is so ORDERED.


                                                       , J.
                         Hardesty
                                                        •




                                                                 —   ff:ftc,
                                                                               J.
Stiglich                                         Herndon



cc:   Chair, Southern Nevada Disciplinary Board
      Bar Counsel, State Bar of Nevada
      The Wasielewski Law Firm, Ltd.
      Executive Director, State Bar of Nevada
      Admissions Officer, United States Supreme Court



      3Theoffense was originally charged as felony exploitation of an
elderly person but reduced to misdemeanor disorderly conduct.
Wasielewski paid the court-ordered restitution.

      "This order constitutes our final disposition of these matters. Any
                                                                   a new
future proceedings concerning Wasielewski shall be filed under
docket number.

                                        2